 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1891 Filed 06/14/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ENRIQUE EUGENE CENTENO,

             Plaintiff,                              Hon. Phillip J. Green
v.
                                                     Case No. 1:20-cv-475
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                     OPINION

      This is an action pursuant to Section 205(g) of the Social Security Act, 42

U.S.C.   405(g), to review a final decision of the Commissioner of Social Security

denying Plaintiff s claim for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act. The parties have agreed to proceed in this Court for all further

proceedings, including an order of final judgment. Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner s decision

is supported by substantial evidence it shall be conclusive. The Commissioner has

found that Plaintiff is not disabled within the meaning of the Act. For the reasons

stated below, the Court concludes that the Commissioner’s decision is supported by

substantial evidence. Accordingly, the Commissioner’s decision is affirmed.
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1892 Filed 06/14/21 Page 2 of 12




                             STANDARD OF REVIEW

      The Court s jurisdiction is limited to a review of the Commissioner s decision

and of the record made in the administrative hearing process.                Tucker v.

Commissioner of Social Security, 775 Fed. Appx. 220, 225 (6th Cir., June 10, 2019).

The scope of judicial review in a social security case is limited to determining whether

the Commissioner applied the proper legal standards in making her decision and

whether there exists in the record substantial evidence supporting that decision. Id.

at 224-25.    Substantial evidence is more than a scintilla, but less than a

preponderance, and constitutes such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. Livingston v. Commissioner of Social

Security, 776 Fed. Appx. 897, 898 (6th Cir., June 19, 2019).

      The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility.    Biestek v. Commissioner of Social

Security, 880 F.3d 778, 783 (6th Cir. 2017).      The substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly

rule either way, without judicial interference. Moruzzi v. Commissioner of Social

Security, 759 Fed. Appx. 396, 402 (6th Cir., Dec. 21, 2018). This standard affords to

the administrative decision maker considerable latitude and indicates that a decision

supported by substantial evidence will not be reversed simply because the evidence

would have supported a contrary decision. Luukkonen v. Commissioner of Social

Security, 653 Fed. Appx. 393, 398 (6th Cir., June 22, 2016).



                                           2
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1893 Filed 06/14/21 Page 3 of 12




                                  BACKGROUND

      Plaintiff was 41 years of age on his alleged disability onset date and 43 years

of age on the date his insured status expired. (ECF No. 11-2, 11-7, PageID.64, 334).

He completed high school and worked previously as a hand packager, production

assembler, drywall applicator, machine feeder, and fast-food cook. (ECF No. 11-2,

PageID.73-74). Plaintiff applied for benefits on June 10, 2015, alleging that he had

been disabled since May 24, 2015, due to diabetes, obesity, gout, arthritis, knee

ligament injury/surgery, depression, substance abuse, learning disability, high blood

pressure, and ADHD. (ECF No. 11-7, 11-8, PageID.334, 371).

      Plaintiff s application was initially denied following a hearing before an ALJ,

after which the Appeals Council remanded the matter for further administrative

action.   (ECF No. 11-2, PageID.61).     Following a second administrative hearing,

ALJ Colleen Mamelka, in an opinion dated August 19, 2019, determined that Plaintiff

did not qualify for disability benefits. (ECF No. 11-2, 11-3, PageID.61-76, 84-137).

The Appeals Council declined to review the ALJ s determination, rendering it the

Commissioner s final decision in the matter.        (ECF No. 11-2, PageID.32-36).

Plaintiff subsequently initiated this action pursuant to 42 U.S.C.   405(g), seeking

judicial review of the ALJ s decision.




                                           3
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1894 Filed 06/14/21 Page 4 of 12




      Plaintiff’s insured status expired on June 30, 2017.              (ECF No. 11-2,

PageID.64). To be eligible for Disability Insurance Benefits under Title II of the

Social Security Act, Plaintiff must establish that he became disabled prior to the

expiration of his insured status. See 42 U.S.C. § 423; Moon v. Sullivan, 923 F.2d

1175, 1182 (6th Cir. 1990).

                     ANALYSIS OF THE ALJ S DECISION

      The social security regulations articulate a five-step sequential process for

evaluating disability.    See 20 C.F.R.            404.1520(a-f), 416.920(a-f).   If the

Commissioner can make a dispositive finding at any point in the review, no further

finding is required. See 20 C.F.R.      404.1520(a), 416.920(a). The regulations also

provide that if a claimant suffers from a non-exertional impairment as well as an

exertional impairment, both are considered in determining his residual functional

capacity. See 20 C.F.R.       404.1545, 416.945.

      Plaintiff has the burden to demonstrate he is entitled to disability benefits and

he satisfies such by demonstrating that his impairments are so severe that he is

unable to perform his previous work, and cannot, considering his age, education, and

work experience, perform any other substantial gainful employment existing in

significant numbers in the national economy. See 42 U.S.C.          423(d)(2)(A). While

the burden of proof shifts to the Commissioner at step five of the sequential process,

Plaintiff bears the burden of proof through step four of the procedure, the point at

which his residual functioning capacity (RFC) is determined.                  O’Neal v.

Commissioner of Social Security, 799 Fed. Appx. 313, 315 (6th Cir., Jan. 7, 2020).
                                           4
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1895 Filed 06/14/21 Page 5 of 12




       The ALJ determined that Plaintiff suffers from: (1) coronary artery disease

(status post stent placement in 2016); (2) diabetes mellitus, type II with neuropathy;

(3) degenerative disc disease; (4) degenerative joint disease of the shoulder, ankle,

and knee; (5) chronic obstructive pulmonary disease (COPD); (6) hypertension;

(7) obesity;     (8)     depression;      and       (9)     poly-substance       abuse

(amphetamine/methamphetamine, cannabis, and alcohol), severe impairments that

whether considered alone or in combination with other impairments, failed to satisfy

the requirements of any impairment identified in the Listing of Impairments detailed

in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.64-66).

       With respect to Plaintiff s RFC, the ALJ determined that Plaintiff retained the

ability to perform sedentary work subject to the following limitations: (1) he can never

climb ladders, ropes, or scaffolds; (2) he can never kneel, crouch, or crawl; (3) he can

occasionally push/pull with his upper extremities; (4) he can occasionally reach

overhead, balance, stoop, operate foot controls, and climb ramps/stairs; (5) he can

frequently perform fingering and handling activities; (6) he cannot work at

unprotected heights or near dangerous moving machinery; (7) he must avoid exposure

to extreme cold, heat, and humidity; (8) he must avoid exposure concentrated

exposure to environmental irritants such as fumes, dusts, gases, odors, and poorly

ventilated areas; and (9) he can perform simple, routine, and repetitive tasks. (ECF

No. 11-2, PageID.66).




                                           5
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1896 Filed 06/14/21 Page 6 of 12




      The ALJ found that Plaintiff was unable to perform his past relevant work at

which point the burden of proof shifted to the Commissioner to establish by

substantial evidence that there exists in the national economy a significant number

of specific jobs which Plaintiff can perform, his limitations notwithstanding. O’Neal,

799 Fed. Appx. at 316. In satisfying this burden, the ALJ may rely on a vocational

expert’s testimony. Ibid.

      In this case, a vocational expert testified that there existed approximately

234,000 jobs in the national economy which an individual with Plaintiff s RFC could

perform, such limitations notwithstanding. (ECF No. 11-3, PageID.128-32). This

represents a significant number of jobs. See, e.g., Taskila v. Commissioner of Social

Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States

fits comfortably within what this court and others have deemed ‘significant’”).

Accordingly, the ALJ concluded that Plaintiff was not entitled to benefits.

I.    The ALJ Did Not Rely on Facts Not in Evidence

      In assessing Plaintiff’s obesity, the ALJ stated the following:

      Nearest the time of his date last insured in April 2017 he weighed 361
      pounds, and stood at 6 feet, 1 inch tall, resulting a in a body mass index
      (BMI) of 47.6, which the National Institutes of Health classifies as obese
      (Clinical Guidelines on the Identification, Evaluation, and Treatment of
      Overweight and Obesity in Adults, NIH Publication No. 98-4083). The
      levels of obesity described by the NIH do not correlate with any specific
      degree of functional loss.
(ECF No. 11-2, PageID.70).




                                          6
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1897 Filed 06/14/21 Page 7 of 12




      Plaintiff argues that the ALJ’s “extra-record conclusion” that his obesity

“provides no work-related impairments is not contained in the record” and, therefore,

warrants reversal. The Court disagrees.

      First, Plaintiff has failed to demonstrate that the statement quoted above is

factually inaccurate. The NIH document cited by the ALJ does not articulate “any

specific degree of functional loss” which correlate to particular levels or degrees of

obesity. See Clinical Guidelines on the Identification, Evaluation, and Treatment of

Overweight and Obesity in Adults, National Institutes of Health Publication 98-4083

(Sept. 1998). Plaintiff has failed to identify any subsequent publication or conclusion

by the NIH which undermines or is contrary to the ALJ’s statement.

      Moreover, the ALJ did not conclude that Plaintiff’s obesity resulted in no

functional limitations.   This is evidenced by the very restrictive RFC the ALJ

adopted as well as the ALJ’s statement, not quoted by Plaintiff, immediately

following the language quoted above:

      Obesity can, however, cause or exacerbate impairments in the
      musculoskeletal, respiratory, and cardiovascular body systems. I have
      considered the condition to determine if it alone, or in combination with
      other impairments, significantly limits the claimant’s physical or
      mental ability to do basic work activities (20 CFR, Subpt. P, App. 1.00Q;
      3.00I; 4.00F; SSR 19-2p). I have given due consideration to the
      claimant’s obesity in assessing his residual functional capacity.
      Although there is no specific evidence of any impact the claimant’s
      obesity has on his various impairments, I acknowledge it might
      contribute to or exacerbate the effects of his other impairments.
      Accounting or such, I have limited the claimant to sedentary exertion
      work with other postural limitations.
(ECF No. 11-2, PageID.70).



                                           7
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1898 Filed 06/14/21 Page 8 of 12




      In sum, the ALJ properly considered Plaintiff’s obesity and the extent to which

such limited Plaintiff’s ability to function. Accordingly, this argument is rejected.

II.   The ALJ Properly Assessed the Medical Evidence

      At step two of the sequential process, the ALJ found that Plaintiff’s learning

disability was not a severe impairment.        Specifically, the ALJ stated that while

Plaintiff “presented education records, there are no records from an acceptable

medical source reflecting a learning disorder.” (ECF No. 11-2, PageID.65). Plaintiff

argues that the ALJ erred because he was diagnosed with a learning disability by a

school psychologist, an acceptable medical source.

      In support of his argument, Plaintiff cites to two pages in the record. (ECF

No. 11-9, PageID.488, 497).       While these documents indicate that Plaintiff

experiences a learning disability, it is not clear from these documents that this

assessment was made by “an acceptable medical source.” Moreover, even if Plaintiff

is correct that the “school psychologist” identified therein constitutes an acceptable

medical source, such does not call into question the ALJ’s decision.

      At step two of the sequential analysis, the ALJ must determine whether the

claimant suffers from a severe impairment. The Sixth Circuit has held that where

the ALJ finds the presence of a severe impairment at step two and proceeds to

continue through the remaining steps of the analysis, the alleged failure to identify

as severe some other impairment constitutes harmless error so long as the ALJ

considered the entire medical record in rendering her decision. See Maziarz v. Sec’y

of Health and Human Services, 837 F.2d 240, 244 (6th Cir. 1987); Kirkland v.
                                           8
 Case 1:20-cv-00475-PJG ECF No. 24, PageID.1899 Filed 06/14/21 Page 9 of 12




Commissioner of Social Security, 528 Fed. Appx. 425, 427 (6th Cir., May 22, 2013)

(“so long as the ALJ considers all the individual’s impairments, the failure to find

additional severe impairments . . . does not constitute reversible error”).

      Here, the ALJ determined that Plaintiff suffered from a severe impairment at

step two of the sequential analysis and continued with the remaining steps thereof,

considering in detail the record evidence. The ALJ accounted for Plaintiff’s learning

disability by limiting him to simple, routine, and repetitive tasks.          That such

sufficiently accounts for Plaintiff’s limitations in this area is supported by Plaintiff’s

work experience.

      In addition to 27-year-old educational records, Plaintiff cites to an opinion by

Jonathan Sly, Ph.D., a consulting examiner who met with Plaintiff on a single

occasion.    Specifically, Sly concluded that “it is suspected that [Plaintiff’s]

psychological condition would result in moderate to marked limitations in his

capacity to do work-related activities.” (ECF No. 11-10, PageID.521). First, this

“opinion” is vague and equivocal and does not articulate any specific functional

limitations from which Plaintiff allegedly suffers. Thus, it is not inconsistent with

the ALJ’s RFC assessment. Moreover, as the ALJ noted, during this same general

time period Plaintiff was abusing various substances, including but not limited to

methamphetamine, cannabis, and alcohol.          (ECF No. 11-2, 11-10, 11-11, 11-16,

PageID.71, 549-50, 553, 560, 611-12, 962-1025). The ALJ concluded, therefore, that

Plaintiff experiences a much lesser degree of limitation when he is not abusing drugs



                                            9
Case 1:20-cv-00475-PJG ECF No. 24, PageID.1900 Filed 06/14/21 Page 10 of 12




and alcohol. This conclusion is supported by the record. (ECF No. 11-10 – 11-20,

PageID.526-1256).

       In short, the ALJ sufficiently accounted for Plaintiff’s non-exertional

impairments and limitations in her RFC assessment. This argument is, therefore,

rejected. See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (recognizing that the

harmless error doctrine is intended to prevent reviewing courts from becoming

“impregnable citadels of technicality”); Heston v. Commissioner of Social Security,

245 F.3d 528, 535-36 (6th Cir. 2001) (recognizing that remand to correct an error

committed by the ALJ unnecessary where such error was harmless).

III.   Plaintiff is not Entitled to a Sentence Six Remand

       Following the ALJ’s decision, Plaintiff participated in a psychological

evaluation. (ECF No. 11-2, PageID.49-57). Plaintiff submitted the results of this

examination to the Appeals Council which concluded that such did not constitute

grounds for overturning the ALJ’s decision because the evidence in question “does not

relate to the period at issue.” (ECF No. 11-2, PageID.33). Plaintiff argues that the

Appeals Council improperly refused to consider this evidence. It is well understood

that this Court, when reviewing the Commissioner’s decision, can only consider

evidence which was presented to the ALJ. See, e.g., Cline v. Commissioner of Social

Security, 96 F.3d 146, 148 (6th Cir. 1996); Bass v. McMahon, 499 F.3d 506, 512-13

(6th Cir. 2007) (quoting Cline, 96 F.3d at 148).




                                          10
Case 1:20-cv-00475-PJG ECF No. 24, PageID.1901 Filed 06/14/21 Page 11 of 12




      If Plaintiff can demonstrate, however, that this evidence is new and material,

and that good cause existed for not presenting it in the prior proceeding, the Court

can remand the case for further proceedings during which this new evidence can be

considered. Cline, 96 F.3d at 148. To satisfy the materiality requirement, Plaintiff

must show that there exists a reasonable probability that the Commissioner would

have reached a different result if presented with the new evidence.          Sizemore v.

Secretary of Health and Human Serv’s, 865 F.2d 709, 711 (6th Cir. 1988). Plaintiff

bears the burden of making these showings.              See Hollon ex rel. Hollon v.

Commissioner of Social Security, 447 F.3d 477, 483 (6th Cir. 2006).

      Plaintiff’s argument fails for at least two reasons. First, Plaintiff offers no

argument that there exists good cause for failing to obtain and present this evidence

to the ALJ. Second, as the Appeals Council correctly noted, the evidence in question

does not relate to or concern Plaintiff’s condition or limitations prior to the expiration

of his insured status. The assessment concerns Plaintiff’s status as of November

2019, more than two years after the expiration of his insured status. Thus, the Court

cannot consider the evidence in question nor has Plaintiff satisfied the requirements

to remand this matter for its consideration. Accordingly, this argument is rejected.




                                           11
Case 1:20-cv-00475-PJG ECF No. 24, PageID.1902 Filed 06/14/21 Page 12 of 12




                                  CONCLUSION

      For the reasons articulated herein, the Court concludes that the ALJ s decision

is supported by substantial evidence. Accordingly, the Commissioner s decision is

affirmed.   A judgment consistent with this opinion will enter.


Date: June 14, 2021                           /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                         12
